Exhibit 10.2

 

February 17, 2012

 

David S. Miller

Dubai

 

Dear David,

 

On behalf of Exterran, I am pleased to extend to you the position of Vice
President Finance in the Exterran Holdings Finance group and Sr. Vice President
& CFO, Exterran Partners.  In this new role, you will be assigned to and working
out of our Houston - Greenspoint office. You will report directly to me. I would
like to target an effective date of April 1 for you to begin this assignment.
Details of this new assignment are as follows:

 

Compensation

Your salary or base compensation will be $10,769.23 bi-weekly, (which is
$280,000 on an annualized basis) and will be paid in accordance with Exterran’s
payroll schedule and guidelines.

 

You will continue to be eligible for our short-term incentive (STI) plan. Your
target STI opportunity for this position will increase to 50% of your base
salary earned in the calendar year.

 

You will continue to be eligible for participation in the Long-Term Incentive
(LTI) program, as determined and approved annually by the Exterran Board of
Directors. For the 2012 annual grant process, you will receive an award of
$300,000 in fair market value with an anticipated mix of Exterran Partners units
and Exterran Holdings restricted shares.

 

Associated with your assignment start, you will be awarded an off-cycle grant
valued at $100,000 in fair market value in Exterran Partners units. The pricing
for these units will be based upon the date approved by the Compensation
Committee.

 

STI and LTl targets are reviewed on an annual basis and are subject to change
based on external market and internal considerations.

 

Relocation Assistance

As you will be required to live and work in the Houston, Texas area, you are
eligible for relocation assistance as initially provided to you under the
Exterran International Relocation Policy. A copy of this policy is attached.
Associated with these relocation benefits, you will be required to sign and
return the attached Relocation Repayment Agreement that explains that should you
voluntarily terminate your employment with Exterran prior to completing twelve
months of employment in your new assignment, you will be required to repay the
cost of these benefits on a pro-rated basis.

 

Acceptance of this Offer

This offer is valid for one (1) week from the date of this letter and must be
signed and returned by that date. Your signature below indicates that you
understand and are willing to accept this assignment on the terms and conditions
identified above. You also acknowledge that this letter contains all of the
material terms and conditions that you will use to make your decision and that
you have not relied on any other agreements, assurances, representations or
promises as to the basis for your decision to accept the job as offered.

 

David, we welcome your skills and capabilities in helping our Finance team meet
our global business goals. We have many challenges going forward and
opportunities to add value to the company in a critical area of our business.

 

--------------------------------------------------------------------------------


 

Some of the duties you will be responsible for in this assignment include:
assisting in setting company strategy, being actively involved in the current
PMO effort, and leading our investor relations activities and direction. All of
these activities are timely and critical to the success of the company. To
assist in understanding the breadth of this role, an organizational chart is
attached that illustrates the groups that would report to you, directly or
indirectly. Should you have any questions about this assignment or need
additional information regarding anything shared above, please feel free to
contact me at [  ].

 

Sincerely,

 

/s/ Bill Austin

 

Bill Austin

 

Executive VP & CFO

 

 

 

I ACCEPT THIS ASSIGNMENT ON THE ABOVE REFERENCED TERMS:

 

Employee Signature:

/s/ David S. Miller

 

Date: February 20, 2012

 

--------------------------------------------------------------------------------